Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chris Murray appeals the district court’s order granting the Government’s motion to dismiss in his action seeking mandamus relief. We have reviewed the record and find no reversible error. Accordingly, we affirm the appeal for the reasons stated by the district court. Murray v. Lynch, No. 8:14-cv-03865-TDC, 2016 WL 1071004 (D. Md. Mar. 17, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED